DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1, 10-11, 15-19, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Publication 2020/0267040 A1) in view of Yoon et al. (US Publication 2012/0044796 A1).
In regards to claims 1, 19, 25 and 29, Nguyen teaches, a method for wireless communication at a user equipment (UE), comprising: receiving/transmitting a control signal indicating that the UE is to utilize one or more peak reduction tones for an uplink transmission period (see paragraph 31; In TR techniques, both the transmitter and the receiver must agree to reserve a set of G subcarriers for peak reduction, while the remaining (N−G) subcarriers are used for data transmission; see paragraph 32; The set of subcarriers used is referred to as a peak reservation tone set (PRT)); identifying, from a set of allocated resources, first subcarriers for transmitting a data signal (see paragraph 31; the remaining (N−G) subcarriers are used for data transmission); identifying the one or more peak reduction tones for transmitting a peak- cancellation signal (see paragraph 31 and equation 7; Peak canceling signal c=[c[0], . . . , c[NJ−1]] is constructed from the reserved tones); and transmitting/receiving, during the uplink transmission period, the data signal on the first subcarriers of the set of allocated resources with the peak-cancellation signal on the one or more peak reduction tones of the set of allocated resources (see paragraph 31; since the transmitter and receiver agree to reserve the G subcarriers for peak reduction and the remaining N-G subcarriers used from data transmission, the transmitting and receiving steps are implicit).
In further regards to claims 1, 19, 25 and 26, Nguyen fails to teach, the Costas array and thus fails to teach, based at least in part on a Costas array identifying the one or peak reduction tones for transmitting a peak-cancellation signal.
Yoon and Nguyen both to some extent relate to reference signal transmission and representation.
Yoon teaches, N time N modular (or perfect) Costas array (see paragraphs 94, 170 and 282) for forming the pattern of the reference signals.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Costas array as taught by Yoon into the teachings of Nguyen.  The motivation to do so would be to allow for an easy representation of the subcarriers for the peak reduction tones and the peak cancellation signal.
In regards to claims 10-11, Nguyen and Yoon in combination teach all the limitations of the parent claims as stated above.
Nguyen however fails to teach wherein the Costas array is based at least in 2 part on a primitive element equal to two and a prime number equal to thirteen and wherein the Costas array comprises a twelve by twelve Costas array.
Yoon however teaches, wherein the Costas array is based at least in 2 part on a primitive element equal to two and a prime number equal to thirteen (see paragraph 53; Generation method-B (Exponential Welch): when a is a modular primitive element for a prime number p, a function f: {1, 2, . . . , p-1}.fwdarw.{1, 2, . . . , p} defined as f(i)=a.sup.i corresponds to a p.times.(p-1) modular sonar sequence; the prime number can be any number p and thus the primitive element being a function of the prime number can be any number upto p-1) and wherein the Costas array comprises a twelve by twelve Costas array ( see paragraphs 94, 170, 282 N time N modular (or perfect) Costas array; N can be nay number.).
Yoon and Nguyen both to some extent relate to reference signal transmission and representation.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Costas array as taught by Yoon into the teachings of Nguyen.  The motivation to do so would be to allow for an easy representation of the subcarriers for the peak reduction tones and the peak cancellation signal.
In regards to claim 15, Nguyen teaches, processing the peak-cancellation signal for transmission on the one or more peak reduction tones based at least in part on a waveform of the data signal (see figure 3 in Nguyen, the magnitude of the canceling pulses; see paragraph 105 and see figure 6, reference signal with a maximum magnitude of 10.9 dB, its clipping noise, the corresponding canceling signal and the canceled signal obtained by subtracting the canceling signal from the reference signal).
In regards to claim 16, Nguyen teaches, wherein the peak-cancellation signal reduces a peak-to-average power ratio associated with the data signal based at least in part on the processing (see paragraph 33; The PAPR of the peak reduced OFDM signal is computed according to the equation 9 and the subsequent equations).
In regards to claim 17, Nguyen teaches, wherein the peak-cancellation signal satisfies a power budget threshold associated with the uplink transmission period based at least in part on the processing (see paragraph 47; cancellation signals are constructed to cancel signals at different levels of maximum instantaneous power that are above a predefined threshold; see paragraph 70; The process repeats until either a maximum number of iterations is reached or all the samples in the peak-reduced signal vector are below the threshold T).
In regards to claim 18, Nguyen teaches, wherein transmitting the data signal with the peak-cancellation signal comprises: identifying a time-domain orthogonal frequency division multiplexing waveform based at least in part on an inverse discrete Fourier transform of the one or more peak reduction tones and one or more data tones associated with the first subcarriers, wherein the identified time-domain orthogonal frequency division multiplexing waveform comprises the data signal with the peak-cancellation signal (see paragraph 33; computation of the PAPR of the peak-reduced OFDM signal; see paragraph 38; setting the magnitudes of the reserved tones to 1 and then performing an Inverse Discrete Fourier Transform (IDFT)).
Allowable Subject Matter & Relevant Prior Art
Claims 2-9, 12-14, 20-24, 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Back et al. (US Publication 2022/0159678 A1) teaches A PRT position set, that is, a subcarrier set may include at least one subcarrier to which a PRT is mapped. Further, at least one of the frequency-domain position and number of the at least one subcarrier included in the PRT position set may be different in each subcarrier set (see paragraph 381; paragraph 382 give an example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466